Case 1:19-cr-00373-PGG Document 18 Filed 06/17/19 Page 1of1

Case 1:19-cr-00373-PGG Document 17

LAW OFFICES

Scotr A. SREBNICK, P.A.

SCOTT A. SREBNICK*
* ALSO ADMITTED IN NEW YORK

Filed 06/14/19 Page i of 1

201 S. Biscayne Boulevard
Suite 1210

Miami, Florida 33131

 

June 14, 2019 ‘Tel: 305-285-9019
Fax: 305-377-9937

E-mail: scou@srebnicklaw.com

wensrebnichtay.comn

Honorable Paul G. Gardephe

     
      

United States District Judge MEMO ENDORSED
Thurgood Marshall U.S. Courthouse eh
40 Foley Square 'D) P plication 's granted.
New York, NY 10007 sq f GERED:/

p aA. ™ et

 

Re: United States ». Michael Avenatti _- - — —
Paul.G:.
Case No, 19-cr-373-PGG (G: Gardephe, U.S.D.J.
Dated: # /| /14

Dear Judge Gardephe:

A status conference in this matter is scheduled for Tuesday, June 18, 2019, at 12:00pm.
I write to request permission for Mr, Avenatti, the defendant, and my co-counsel Jose Quinon,
to appear and participate at the conference by telephone.

Mr. Avenatti is charged in three separate federal cases, including one in the Central
District of California and two in this district (the other being the case before Judge Batts, Case
No. 19-cr-374-DAB). The time commitment and resources required to litigate three cases on
two different coasts are substantial. A status conference before Judge Batts, previously
scheduled for June 18, 2019, has been adjourned until July 23, 2019, to allow for new counsel
in that case to enter his appearance and begin reviewing the discovery. Thus, Mr. Avenatti
will have to travel to New York, for the first time with new counsel in that case, next month.

While Mr. Avenatti is certainly available to appear tn person on June 18 and calendared

. that date with the intention of being present, we ask the Court to exercise its discretion and

allow him to appear by telephone under these circumstances. Given that undersigned counsel

(Scott A. Srebnick) intends to appear in person, we also request that Mr. Quinon be permitted

to participate by telephone. AUSA Podolsky has advised that the government takes no position
on this request,

Thank you for your consideration.

Respectfully,

Neri C_..

Scott A. Srebnick

cc: AUSAs Podolsky/Sobelman/Richenthal

 
